Citation Nr: 0526390	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin rash, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for an eye disorder, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for breathing problems, 
to include as due to herbicide exposure.

4.  Entitlement to service connection for swelling of the 
feet and lower extremities, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's brother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in October 2003, and before the 
undersigned Veterans Law Judge in June 2005.  Transcripts of 
both hearings are of record.

The record reflects that the veteran also perfected an appeal 
on the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  However, service 
connection was established for this disability by a May 2004 
rating decision.  In view of the foregoing, this issue has 
been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  There is no competent medical evidence to support a 
finding that the veteran currently has an acquired eye 
disorder, a chronic disability manifested by breathing 
problems, or a chronic disability manifested by swelling of 
the feet and lower extremities.

3.  The competent medical evidence does not reflect that the 
veteran has been diagnosed with chloracne or other acneform 
diseases consistent with chloracne or any other skin 
disability that is presumptively associated with herbicide 
exposure.

4.  No competent medical evidence is of record which relates 
the veteran's current skin problems to his period of active 
duty.


CONCLUSION OF LAW

Service connection is not warranted for a skin disorder, an 
eye disorder, breathing problems, or swelling of the feet and 
lower extremities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in May 2002, which was clearly before 
the August 2002 rating decision which is the subject of this 
appeal.  This correspondence specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, similar correspondence was sent to the veteran in 
June 2003.

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the June 2003 
Statement of the Case (SOC), and the June 2004 Supplemental 
Statement of the Case (SSOC), which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at his October 2003 and June 2005 hearings.  However, 
it does not appear that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested by the RO.  The record also reflects that he was 
accorded an examination with respect to his eye claim.  
Regarding the other issues on appeal, for the reasons stated 
below the Board finds that no additional development to 
include a medical examination and/or opinion is warranted 
based on the facts of this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran has indicated that he currently has 
a skin disorder, eye disorder, breathing problems, and 
swelling of the feet and lower extremities due to Agent 
Orange exposure that occurred while in Vietnam.  He has also 
indicated that these problems originated while on active 
duty.

The veteran's service medical records contain no findings 
indicative of eye problems, breathing problems, nor swelling 
of the feet and lower extremities during active service.  
Granted, he was treated for a fractured right leg in 1968.  
Further, while there is reference to complaints of pruritis 
(itching) in May 1967, June 1967, March 1968, and March 1969, 
they consistently state that there was no evidence of skin 
problems to include lesions, rash, etc.  Moreover, the 
veteran's eyes, lungs and chest, feet, and lower extremities 
were all clinically evaluated as normal on his August 1970 
separation examination.  His distant vision was found to be 
20/20 uncorrected, and his field of vision was found to be 
normal.  However, his skin was evaluated as abnormal due to 1 
cm bilateral nodes in inguinal area, asymptomatic.  On a 
concurrent Report of Medical History, he indicated that he 
had not experienced swollen or painful joints; eye trouble; 
skin diseases; asthma; shortness of breath; cramps in his 
legs; tumor, growth, cyst, cancer; boils; bone, joint or 
other deformity; lameness; or foot trouble.

The evidence on file also includes various post-service 
medical records which cover a period from 1994 to 2003, and 
primarily concern treatment for psychiatric problems, with 
findings of PTSD.  However, records dated in June 1999 note 
that he reported, in part, cheek/eyebrow hyperpigmentation 
times 3 years, and that examination showed irregular 
hyperpigmented areas over the bilateral cheeks and eyebrows, 
and of unclear etiology.  Subsequent records from June 2002 
note that the cheeks of his face had brownish patches in a 
butterfly distribution.  The rest of his skin was normal.  
Records from that same month note that this rash on his face 
had been present for a year and a half.  Subsequent records 
from November 2002 note that the veteran was evaluated for 
hyperpigmentation on his face, present for one year.  He was 
found to have patchy hyperpigmentation over the malar areas, 
eyebrows, and was assessed with melasma.  Nothing in the 
medical records relates the current findings of melasma to 
active service.

The record also reflects that the veteran underwent a VA 
examination of his eyes in December 2003, at which he 
reported a history of chemical exposure while in the 
military.  On examination, his best visual acuity was found 
to be 20/20 for both eyes.  Further, the examiner stated that 
there was no permanent damage noted from objective 
examination regarding the reported in-service chemical 
exposure.  Moreover, his ocular health was found to be within 
normal limits for both eyes.

The competent medical evidence contains no objective findings 
indicative of breathing problems, and/or swelling of the feet 
and lower extremities.

Also of record are lay statements from the veteran's sisters, 
his mother, and a family friend, detailing the problems he 
has experienced since his separation from service, primarily 
his emotional and psychiatric problems which have been 
attributed to his PTSD.  Testimony was also provided by the 
veteran's brother on these problems at the October 2003 RO 
hearing.  However, the family friend stated that the 
veteran's physical condition included swelling of feet, legs, 
hands, face; rashes on his body; and blurred vision.

At the October 2003 hearing, the veteran indicated that his 
skin problems started while on active duty, and that he was 
given cream for treatment at that time.  He also indicated 
that he continued to experience recurrent skin problems in 
the summer time.  Regarding his eye claim, he testified that 
he did not know where the condition came from, although he 
indicated he may have been struck in the eye with something 
during a rocket attack while in Vietnam.  With respect to his 
breathing problems, he believed they were due to his 
anxiety/PTSD, and indicated that he did not have these 
problems anymore.  Further, he testified that his feet would 
swell periodically, and that it had been going on for years.  
However, when asked, he testified that none of his doctors 
had related these problems to Agent Orange.

At the June 2005 hearing, he described an incident during 
service in which he was hit in the face and eyes by an 
unknown chemical.  He testified that he did not have any 
respiratory problems at the time of this exposure.  Further, 
he indicated that he was first treated for feet swelling, and 
breathing problems several years after he was separated from 
active service.  However, he also indicated that he had skin 
irritation during service, for which he was given cream.  
Moreover, he indicated that he had not had any breathing 
problems for the past 4 to 5 months, and that he had not had 
problems with his feet and/or lower extremities in about a 
year and a half.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for an eye disorder, 
breathing problems, swelling of the feet and lower 
extremities, and a skin disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, 
nor the individual who have submitted lay statements on his 
behalf, have the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that there is no competent medical 
evidence indicating the veteran currently has a chronic eye 
disorder, breathing problems, or swelling of the feet and 
lower extremities.  Moreover, the December 2003 VA 
examination indicated that he had no permanent damage to his 
eyes based upon the purported in-service chemical exposure.  
Further, the veteran's own testimony at the June 2005 hearing 
indicates that he has not recently experienced breathing 
problems nor swelling of the feet and lower extremities.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

With respect to the skin disorder claim, the Board notes that 
the competent medical evidence does not reflect that the 
veteran has been diagnosed with chloracne or other acneform 
diseases consistent with chloracne or any other skin 
disability that is presumptively associated with herbicide 
exposure.  As such, he is not entitled to a grant of service 
connection based upon the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309(e).

Regarding the veteran's assertion that he was treated for 
skin problems while on active duty, the Board notes that this 
is not shown by the service medical records.  Although the 
service medical records do indicate treatment for complaints 
of pruritis (itching), these records also state there was no 
skin rash, lesions, etc.  Granted, his skin was evaluated as 
abnormal on his August 1970 separation examination, but it 
was due to 1 cm bilateral nodes in inguinal area, 
asymptomatic; he was not found to have melasma nor any other 
skin disorder of the face.  In fact, he indicated on his 
August 1970 Report of Medical History that he had not 
experienced skin diseases.  Moreover, no such skin disorder 
is shown by competent medical evidence until June 1999, 
approximately 29 years after his separation from service.  
The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The Board further notes that no competent medical evidence is 
of record which relates the veteran's current skin problems 
to his period of active duty.  Additionally, the treatment 
records themselves, including those from June 1999, reflect 
that the veteran reported these problems originated within 
recent years, and thus, many years after his separation from 
service.  Although the veteran has since testified that these 
problems originated during service, the Board finds that his 
earlier statements regarding the history of these problems 
which indicate they were of recent origin, and made in the 
context of seeking medical treatment as opposed to 
compensation benefits, are entitled to more weight.

In summary, while the veteran has been diagnosed with a 
current skin disorder, melasma, he was not treated for any 
such skin problems either during service or for many years 
thereafter; the veteran's own statements from his treatment 
records indicate that these problems originated many years 
after service; and there is no competent medical evidence of 
record which links the current disability to active service.  
Thus, the preponderance of the evidence is against the claim, 
and it must be denied.

As an additional matter, the Board finds that no additional 
development, to include a medical examination or opinion is 
warranted based on the facts of this case.  The medical 
evidence indicates no current disabilities manifested by 
either breathing problems and/or swelling of the feet or 
legs.  Further, an evaluation of the veteran's eyes in 
December 2003 indicate no current disability.  With respect 
to the skin disorder claim, to request an examination and/or 
medical opinion on the contended causal relationship at this 
late date would require a clinician to review the same record 
as summarized above: service medical records that do not show 
a diagnosis of or treatment for melasma nor any similar skin 
disorder of the face, the absence of medical findings of the 
claimed disability until many years after service, and the 
lack of any other competent medical evidence which links the 
current disorder to service.  Under these circumstances, any 
opinion on whether a disability is linked to service, would 
obviously be speculative.  Simply put, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the claimed disability to the veteran's 
military service.  Thus, the Board finds that no further 
development is warranted.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a skin rash, eye disorder, breathing 
problems, and swelling of the feet and lower extremities.  
Consequently, these claims must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for skin rash, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for an eye disorder, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for breathing problems, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for swelling of the feet 
and lower extremities, to include as due to herbicide 
exposure, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


